DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 12/20/2021 has been entered.

Response to Amendment
Applicant’s response filed 12/20/2021 amended claims 1, 5, 13, 18, 23, 26 and 34-35.  Applicant’s amendments overcome the 35 USC 112 rejections from the office action mailed 9/0/2021; therefore these rejections are withdrawn.  Applicant’s amendments in light of their arguments discussed below are persuasive in overcoming the 35 USC 103 rejection over Morgan in view of Ichino from the office action mailed 9/20/2021; therefore this rejection is withdrawn.  For the reasons discussed below claims 1-42 are allowed.      

Examiners Amendment


Please AMEND claim 1 to read as follows:
--------- “A lubricating composition comprising a base oil and an intramolecular crosslinked polymer, wherein said intramolecular crosslinked polymer comprises between 0.1 mol% and 30 mol% of crosslinkers, said crosslinker links between two different monomers of the same chain of said intramolecular crosslinked polymer.” ----------


Please AMEND claim 3 to read as follows:
---------- “The lubricating composition of claim 1, wherein the concentration of said intramolecular cross linked polymer in said lubricating composition is between 0.001 wt% and 30 wt%.” ---------- 


Please AMEND claim 13 to read as follows:
---------- “A method of stabilizing a lubricant composition comprising a base oil, the method comprising adding to said base oil an intramolecular crosslinked polymer as an additive wherein said intramolecular crosslinked polymer comprises between 0.1 mol% and 30 mol% of crosslinkers, wherein said crosslinker links between two different monomers of the same chain of said intramolecular crosslinked polymer.” ------------


Please AMEND claim 31 to read as follows:



Please AMEND claim 32 to read as follows:
---------- “A method of preparing a lubricant composition, comprising the steps of: 
synthesis of intramolecular crosslinked polymer and adding said intramolecular crosslinked polymer to a base oil, thereby forming the lubricant composition.” ----------



	Spoke with Martin Moynihan on January 5th and 10th, 2022 and he agreed to the amendments discussed above.  




Claims Allowed
5.	The following is an examiner’s statement of reasons for allowance:  
As evidenced by the prior art references of record, intramolecular cross-linked polymers are well-known in the art.  However, these polymers being cross-linked between two different monomers on the same chain for use as viscosity modifiers and/or pour point depressants in LUBRICATING compositions is not known in the art.  For this reason claims 1-42 are allowed.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771